Zane, C. J.,
dissenting:
The law which the defendant was convicted of violating declares “that if any male person . . . cohabits with more than one woman he shall be deemed guilty of a misdemeanor,” etc. The term “cohabitation,” as here used, means dwelling or associating together, apparently as husband and wife. The conduct of the parties with respect to each other must present the semblance of marriage. They must spend some part of their time together. That they dwell in the same country, city, or neighborhood is insufficient. They should live or associate together a portion of the time. The court below in-*326strucjted tlie jurors that if they believed from the evidence that defendant had a lawful wife living, that he contributed to her support, and recognized and held her out as his wife, cohabitation as to her was established. In effect, the jury was told that lawful marriage, contribution to support, and recognition and holding out either constituted cohabitation or afforded a conclusive presumption thereof. I think that the existence of such facts alone would not •constitute cohabitation; nor does the law conclusively presume cohabitation from them. It appears from the evidence that Adeline (one of the women named in the indictment) was defendant’s lawful wife. And the evidence does not show that defendant, during the time mentioned in the indictment, was ever in her company, or that during such time he spoke to her, or she to him. It was agreed by the parties on the trial that the jury might consider the case, as if Adeline had stated before them that she had not in any wise lived with defendant during the time mentioned in the indictment.
I am of the opinion that the evidence was insufficient to constitute cohabitation with Adeline, the lawful wife; nor was cohabitation with her conclusively presumed, and that the charge to the jury was erroneous in the respect pointed out. I therefore dissent from the judgment of the court.